 
Exhibit 10.2
 
First Amendment
to the
MAXIMUS, Inc. 1997 Equity Incentive Plan
(As Amended through March 22, 2006)
 
WHEREAS, MAXIMUS, Inc. (the "Company") maintains the MAXIMUS Inc., 1997 Equity
Incentive Plan, as amended through March 22, 2006 (the "Plan"); and
WHEREAS, the Plan has been amended from time to time, and further amendment of
the Plan now is considered desirable.
NOW, THEREFORE, by virtue and in exercise of the powers under Section 12(k) of
the Plan, the undersigned officer does hereby amend the Plan, effective October
26, 2007, in the following particulars:
1.  By deleting Section 7(b) of the Plan.
2.  By adding the following sentence to the end of Section 12(a) of the Plan:
"Notwithstanding the foregoing, a Participant, at any time prior to his or her
death, may assign all or any portion of a vested Option (other than an Incentive
Stock Option) granted to him or her to a family member or a charitable
organization or Code Section 501(c) private foundation meeting the requirements
of Code Section 170(c).  For purposes of Section 12(a), 'family member' shall
mean a Participant's child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Participant's household
(other than a tenant of the Participant), a trust in which these persons (or the
Participant) have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests.  Any such transferee
shall enter into a written agreement with the Company authorizing the Company to
withhold shares of stock that would otherwise be delivered to such person upon
an exercise of the Option to pay any federal, state, local, or other taxes that
may be required to be withheld or paid in connection with such exercise, in the
event that the Participant is subject to withholding taxes and does not provide
for an arrangement satisfactory to the Company to assure that such taxes will be
paid.  In the event of such transfer, the transferee will be entitled to all of
the Participant's rights with respect to the assigned portion of such Option,
and such portion of the Option will continue to be subject to all of the terms,
conditions, and restrictions applicable to the Option, as set forth herein and
in the related Option agreement.  Any such assignment will be permitted only if
the Participant does not receive any consideration therefore and does not
violate applicable securities laws.  Any such assignment shall be evidenced by
an appropriate written document executed by the Participant, and the Participant
shall deliver a copy thereof to the Committee on or prior to the effective date
of the assignment."


 
 

--------------------------------------------------------------------------------

 
 
 
3.           By adding the following new Section 13(g) of the Plan:


"(g) Section 409A. To the extent any Award under the Plan creates a deferred
compensation arrangement (as defined in Code Section 409A and the applicable
regulations and guidance thereunder) ('Section 409A') in accordance with this
Section 13(g).


(i) Initial Deferral Elections.  The deferral of an Award or compensation
otherwise payable to the Participant shall be set forth in the terms of the
Award Agreement or as elected by the Participant pursuant to such rules and
procedures as the Committee may establish.  Any such initial deferral election
by a Participant will designate a time and form of payment and shall be made at
such time as provided below:


(A)           A Participant may make a deferral election with respect to an
Award (or compensation giving rise thereto) at any time in any calendar year
preceding the year in which services giving rise to such compensation or Award
are rendered.


(B)           In the case of the first year in which a Participant becomes
eligible to receive an Award or defer compensation under the Plan (aggregating
other plans of its type as defined in Section 1.409A-1(c) of the applicable
regulations), the Participant may make a deferral election within 30 days after
the date the Participant becomes eligible to participate in the Plan; provided,
that such election may apply only with respect to the portion of the Award or
compensation attributable to services to be performed subsequent to the
election.


(C)           Where the grant of an Award or payment of compensation, or their
vesting is conditioned upon the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months in which the Participant performs Service, a Participant
may make a deferral election no later 6 months prior to the end of the
applicable performance period.


 
2

--------------------------------------------------------------------------------

 
 
 
(D)           Where the vesting of an Award is contingent upon the Participant’s
continued Service for a period of no less than 13 months (or, if earlier, upon
death, disability or a change in control), the Participant may make a deferral
election within 30 days of receiving an Award.


(E)           A Participant may make a deferral election in other circumstances
and at such times as may be permitted under Code Section 409A and any
regulations or guidance thereunder.
 
(ii)           Distribution Dates. Any deferred compensation arrangement created
under the Plan shall be distributed at such times as provided in the Award
Agreement, which may be upon the earliest or latest of one or more of the
following:
 
(A)           A fixed date as set forth in the Award Agreement or pursuant to a
Participant’s election;


(B)           the Participant’s death;


(C)           the Participant’s 'Disability' as defined in Section 409A;


(D)           a 'Change in Control' as defined in Section 409A;


(E)           an Unforeseeable Emergency, as defined in Section 409A and
implemented by the Committee;


(F)           a Participant’s termination of Service, or in the case of a Key
Employee (as defined in Code Section 409A) six months following the
Participant’s termination of Service; or


(G)           such other events as permitted under Code Section 409A and the
regulations and guidance thereunder.


(iii)           Restrictions on Distributions. No distribution may be made
pursuant to the Plan if the Committee reasonably determines that such
distribution would (A) violate Federal securities laws or other applicable law;
(B) be nondeductible pursuant to Code Section 162(m); or (C) would jeopardize
the Company's ability to continue as a going concern.  In any such case,
distribution shall be made at the earliest date at which Company determines such
distribution would not trigger clauses (A), (B) or (C) above.


 
3

--------------------------------------------------------------------------------

 
 
 
(iv)           Redeferrals. The Company, in its discretion, may permit Executive
to make a subsequent election to delay a distribution date, or, as applicable,
to change the form distribution payments, attributable to one or more events
triggering a distribution, so long as (A) such election may not take effect
until at least twelve (12) months after the election is made, (B) such election
defers the distribution for a period of not less than five years from the date
such distribution would otherwise have been made, and (C) such election may not
be made less than twelve (12) months prior to the date the distribution was to
be made.


(v)           Termination of Deferred Compensation Arrangements. In addition,
the Company may in its discretion terminate the deferred compensation
arrangements created under this Plan subject to the following:


(A)           the arrangement may be terminated within the 30 days preceding, or
12 months following, a Change in Control provided that all payments under such
arrangement are distributed in full within 12 months after termination;


(B)           the arrangement may be terminated in the Company’s discretion at
any time provided that (1) all deferred compensation arrangements of similar
type maintained by the Company are terminated, (2) all payments are made at
least 12 months and no more than 24 months after the termination, and (3) the
Company does not adopt a new arrangement of similar type for a period of five
years following the termination of the arrangement;


(C)           the arrangement may be terminated within 12 months of a corporate
dissolution taxed under Code Section 331 or with the approval of a bankruptcy
court pursuant to 11 U.S.C. 503(b)(1)(A) provided that the payments under the
arrangement are distributed by the latest of the (1) the end of the calendar
year of the termination, (2) the calendar year in which such payments are fully
vested, or (3) the first calendar year in which such payment is administratively
practicable."


 
4

--------------------------------------------------------------------------------

 


 
*           *           *




IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by the undersigned duly authorized officer as of the ____ day of ____________
2007.
 
 

  MAXIMUS, INC.         By: 
 
        Its: 
 

 
 
 
 
 
5

